Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                           April 12, 2022



    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 STATE OF WASHINGTON,                                                No. 55908-1-II

                                Respondent,

        v.                                                     UNPUBLISHED OPINION

 ADAM MICHAEL DON WORKMAN,

                                Appellant.


       MAXA, P.J. – Adam Workman appeals the judgment and sentence entered after his

convictions on multiple charges. Workman argues, and the State concedes, that (1) the judgment

and sentence contains a scrivener’s error and (2) the trial court failed to conduct an adequate

inquiry into his ability to pay before imposing attorney fees as a discretionary legal financial

obligation (LFO). We accept the concession, and remand for the trial court to correct the

scrivener’s error and to properly inquire into Workman’s ability to pay before imposing attorney

fees as an LFO.

                                                  FACTS

       In April 2021, Workman was convicted of multiple offenses after a jury trial. The trial

court entered a judgment and sentence that stated that the jury found an aggravating

circumstance of domestic violence under RCW 9.94A.535(3)(h). As part of the sentence, the

court imposed as LFOs $500 in attorney fees and community custody supervision fees as

determined by the Department of Corrections.
No. 55908-1-II


       Workman appeals the recitation of the domestic violence aggravating circumstance and

the imposition of the LFOs.

                                               ANALYSIS

A.     SCRIVENER’S ERROR

       As the State concedes, the provision of the judgment and sentence that Workman was

found guilty of an aggravating circumstance of domestic violence under RCW 9.94A.535(3)(h)

was an error. The court did not instruct the jury on that aggravating circumstance and the jury

did not find that aggravating circumstance. Therefore, we remand for the trial court to remove

this provision from the judgment and sentence.

B.     IMPOSITION OF LFOS

       Under RCW 10.01.160(1), a trial court may require a defendant to pay “costs.” Court-

appointed attorney fees constitute costs under RCW 10.01.160(1). In re Pers. Restraint of Dove,

196 Wn. App. 148, 155, 381 P.3d 1280 (2016). However, costs cannot be imposed on an

indigent defendant. RCW 10.01.160(3).

       In State v. Blazina, the Supreme Court held that the trial court must conduct an

individualized inquiry on the record about a defendant’s current and future ability to pay before

imposing discretionary LFOs. 182 Wn.2d 827, 839, 344 P.3d 680 (2015). The court must

consider several specific factors in making this inquiry. State v. Ramirez, 191 Wn.2d 732, 742-

44, 426 P.3d 714 (2018).

       The trial court imposed $500 in attorney fees as an LFO. However, as the State

concedes, the court did not make an adequate inquiry into Workman’s ability to pay. Therefore,

we remand for the trial court to reconsider imposition of attorney fees as an LFO after inquiring

into Workman’s ability to pay.




                                                 2
No. 55908-1-II


        The imposition of community custody supervision fees requires a different analysis. A

discretionary supervision fee is not a “cost” as defined in RCW 10.01.160(2), and therefore the

prohibition in RCW 10.01.160(3) of imposing “costs” on an indigent person is inapplicable.

State v. Spaulding, 15 Wn. App. 2d 526, 536-37, 476 P.3d 205 (2020). However, on remand the

trial court is free to consider whether or not to exercise its discretion to impose community

custody supervision fees.

                                              CONCLUSION

        We remand for the trial court to correct the scrivener’s error and to properly inquire into

Workman’s ability to pay before imposing attorney fees as an LFO.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.




                                                      MAXA, P.J.


 We concur:



 CRUSER, J.




 VELJACIC, J.




                                                  3